Citation Nr: 1100946	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-17 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected left ankle scar.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to October 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating decision of the Huntington, 
West Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).   

In its December 2006 decision, the RO also denied the Veteran's 
claim for service connection posttraumatic stress disorder 
(PTSD), to include a sleep disorder.  The Veteran timely appealed 
the denial of that issue, but, during the pendency of his appeal, 
the RO issued a March 2009 rating decision that granted service 
connection for PTSD.  Where a claim for service connection is 
granted during the pendency of an appeal, a second notice of 
disagreement (NOD) must thereafter be timely filed to initiate 
appellate review concerning the compensation level or the 
effective date assigned for the disability.  Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  The Veteran did not file a 
second NOD in regard to PTSD.  Accordingly, since the claim for 
PTSD, to include a sleeping disorder, has been granted, it is not 
before the Board and is not reflected on the title page.

The Board also observes that, in November 2007, the Veteran 
submitted a notice of disagreement (NOD) to the RO's December 
2006 decision to assign a 10 percent disability rating for his 
left shoulder.  Although the RO issued an April 2008 statement of 
the case (SOC) and the Veteran submitted a timely substantive 
appeal (VA Form 9), he listed the specific issues he was 
appealing and did not include the left shoulder disability 
rating.  

However, in February 2010, the Veteran called VA stating that he 
wished to file a new claim for an increased left shoulder 
disability rating; a copy of the report of contact has been added 
to the claims file.  As the Veteran did not complete his appeal 
on the issue of entitlement to an increased rating for the left 
shoulder by including it on his VA Form 9, the Board interprets 
the February 2010 report of contact as a new claim: entitlement 
to a disability rating in excess of 10 percent for the service-
connected left shoulder.  Since this issue has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ), the Board does not have jurisdiction 
over it, and it is hereby REFERRED to the AOJ for appropriate 
action.

FINDING OF FACT

In November 2010, prior to the promulgation of a decision in the 
appeal, the Board received a written request from the Veteran 
asking that his appeal be withdrawn and his claims file be 
returned to the RO.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes the ability to dismiss any appeal which fails to 
allege specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at any 
time before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2009).  Withdrawal may be made by the Veteran or by his 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the RO issued a December 2006 rating 
decision granting entitlement to service connection for the 
residuals (scar) of a gunshot wound to the left ankle; a non-
compensable rating was assigned.  After the Veteran submitted a 
notice of disagreement with the rating assigned, an April 2008 
statement of the case (SOC) addressed the issue.  The Veteran, by 
a substantive appeal (VA Form 9) submitted in May 2008, indicated 
that he wished to appeal the rating assigned for the left ankle 
scar.  The RO issued a February 2009 supplement SOC on the issue, 
but, in a September 2009 rating decision, granted entitlement to 
an initial 10 percent disability rating for the left ankle.


The Veteran submitted a November 2010 statement to VA, asking 
that his appeal be withdrawn and his claims file be returned to 
the RO.  As such, the Board finds that the Veteran has withdrawn 
the matter of entitlement to an initial disability rating in 
excess of 10 percent for service-connected left ankle scar.  Due 
to the withdrawal of this issue, there remain no allegations of 
errors of fact or law for appellate consideration and the Board 
does not have jurisdiction to review the claim.


ORDER

The appeal of entitlement to an initial disability rating in 
excess of 10 percent for service-connected left ankle scar is 
dismissed.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


